DETAILED ACTION
1.	This is a first action on the merits of application 16494087.
2.	Claims 11, 14-15, 17-25, 28-32, 34, 36, 39-42 are canceled.
3.	Claims 1-10, 12-13, 16, 26-27, 33, 35, 37-38 and 43 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a as being anticipated by Brachet US 20070297856.
5.	As per claim 1-2, and 43 Brachet discloses a handling system (abstract, fig. 1) for use with a carrier vehicle or structure for unloading, loading and storing a smaller vehicle or body, said system including: a cradle (2) for supporting the smaller vehicle or body therein (claim 1, abstract), said cradle (2) configured to be pivotable between a tilted position in which said smaller vehicle or body can be unloaded from or loaded into the cradle and a level position in which said smaller vehicle or body is retained in said cradle (para [0031]); a rotatable platform mounted to said carrier vehicle or structure to which said cradle is mounted, said platform capable of rotating at least 90 degrees about a vertical axis between an operational position in which said cradle is able to pivot and a storage position in which said smaller vehicle or body is stored aboard the carrier vehicle or structure (para [0032]-[0033]); and at least one linear actuator for driving movement of said cradle between said tilted position and said level position (para [0038]-[0041 ]).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 26, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brachet, and further in view of Clarke WO 2012069853.
8.	As per claim 26, Brachet discloses the aforementioned limitations of claim 1, he does not disclose a cradle having a substantially flat and elongate shape; comprising two or more members joined together; at least a pair of parallel members extending longitudinally; one or more transversely extending cross members; U-shaped frame members. But Clarke discloses these limitations see figs. 13-16. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosure to attain above said means to transport a vessel into and out of water onto another carrier vessel while maintaining maximum vessel stability while in transport.
9.	As per claims 33, 35 Brachet discloses the aforementioned limitations of claim 1, he does not discloses a conveying mechanism extending along a centreline of the cradle; opposed pulleys - head pulley and tail pulley. But Clarke discloses these limitations in figs. 7-9. Thus it would have been obvious .
Allowable Subject Matter
10.	Claims  3-10, 12-13, 16, 27, 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOVON E HAYES/Examiner, Art Unit 3617